In an action to recover damages for personal injuries, and for medical expenses and loss of services, the defendants appeal from a judgment of the Supreme Court, Nassau County, entered October 30, 1959, on a jury verdict of $25,000 for personal injuries in favor of plaintiff wife, and of $15,000 for medical expenses and loss of services in favor of plaintiff husband. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless, within 20 days after the entry of the order hereon, respondent Adele Shimkus shall stipulate to reduce the amount of the verdict in her favor to $15,000, and the respondent Charles Shimkus shall stipulate to reduce the amount of the verdict in his favor to $5,000, in which event the judgment as so reduced is affirmed, without costs. The appeal is based solely on the ground that the jury’s verdict is excessive as to both respondents. Appellants request reversal and a new trial or, in the alternative, that both verdicts be substantially reduced. In our opinion, the verdicts were grossly excessive and should be reduced to the extent indicated. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.